DETAILED ACTION
Disposition of Claims
Claims 31-48 are pending, and will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this Office Action, unless otherwise noted, are from the US PGPub of this application US20220273737A1, Published 09/01/2022.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phraseology (e.g. “The present disclosure relates…” and “The present disclosure also relates…”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 provides ” wherein the recombinant herpes simplex virus genome further comprises an inactivating mutation in a herpes simplex virus gene selected from the group consisting of ICP0, ICP27, ICP47, tk, UL41, and UL55”.  However, ICP0 (along with ICP34.5, LAT, and ICP4) are found within the repeat regions of the HSV genome and therefore the HSV genome comprises two copies of these genes.  From the wording of the claim, it is unclear if the inactivating mutation is to happen in one or both copies of the ICP0 gene.
For at least this reason, claim 35 is rejected on the grounds of being indefinite.  


Claims 36 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 provides “wherein the replication-defective HSV has reduced cytotoxicity as compared to a wild-type herpes simplex virus”.  However, as the type of HSV is not defined (e.g. HSV-1 or HSV-2), and there are sequences that could be considered wild-type clinical HSV sequences and wild-type laboratory HSV sequences, it is unclear exactly what to base the comparison upon, as certain wild type sequences are, in and of themselves, less cytotoxic when compared to one another.  Therefore, it is suggested that the claim be amended to recite that the replication-defective HSV has reduced cytotoxicity when compared to its wild-type counterpart or something that delineates the original, unmutated HSV sequence which was then mutated to generate the claimed replication-defective HSV is the “base” for comparison.  Claim 47 is rejected for similar reasoning.  
For at least these reasons, claims 36 and 47 are rejected on the grounds of being indefinite.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 31 is drawn to a pharmaceutical composition, comprising: a) a replication-defective Herpes simplex virus (HSV) comprising a recombinant HSV genome, wherein the recombinant HSV genome comprises one or more polynucleotides encoding a transgene; and b) a pharmaceutically acceptable carrier, wherein the recombinant HSV genome comprises an inactivating mutation in one or both copies of the ICP4 HSV gene and an inactivating mutation in the ICP22 HSV gene.
Further limitations on the pharmaceutical composition of claim 31 are wherein the pharmaceutical composition comprises an ointment, paste, cream, suspension, emulsion, fatty ointment, gel, powder, lotion, solution, spray, patch, microneedle array, or inhalant (claim 32); wherein the inactivating mutation in one or both copies of the ICP4 HSV gene is a deletion of at least a portion of the coding sequence of the ICP4 HSV gene (claim 33); wherein the inactivating mutation in the ICP22 HSV gene is a deletion of at least a portion of the coding sequence of the ICP22 HSV gene (claim 34); wherein the recombinant herpes simplex virus genome further comprises an additional inactivating mutation in one copy of an a HSV gene selected from the group consisting of ICP0, ICP27, ICP47, tk, UL41, and UL55 (claim 35); wherein the replication-defective HSV has reduced cytotoxicity as compared to its wild-type HSV counterpart (claim 36);. wherein the pharmaceutical composition is suitable for delivery to a subject (claim 37), wherein the replication-defective HSV is suitable for delivering to and expressing the one or more polynucleotides encoding the transgene in one or more target cells of the subject (claim 38), wherein the subject is a human (claim 39); wherein the one or more polynucleotides encoding the transgene is in one or both of the ICP4 viral gene loci (claim 40); and wherein the recombinant HSV is a recombinant HSV-1 genome (claim 41).
Claim 42 is drawn to a method of delivering a transgene to a subject, the method comprising administering to the subject a pharmaceutical composition comprising: a) a replication-defective herpes simplex virus (HSV) comprising a recombinant HSV genome, wherein the recombinant HSV genome comprises one or more polynucleotides encoding a transgene; and b) a pharmaceutically acceptable carrier, wherein the recombinant HSV genome comprises an inactivating mutation in one or both copies of the ICP4 HSV gene and an inactivating mutation in the ICP22 HSV gene.
Further limitations on the method of claim 42 are wherein the pharmaceutical composition comprises an ointment, paste, cream, suspension, emulsion, fatty ointment, gel, powder, lotion, solution, spray, patch, microneedle array, or inhalant (claim 43); wherein the inactivating mutation in one or both copies of the ICP4 herpes simplex virus gene is a deletion of at least a portion of the coding sequence of the ICP4 herpes simplex virus gene (claim 44); wherein the inactivating mutation in the ICP22 herpes simplex virus gene is a deletion of at least a portion of the coding sequence of the ICP22 herpes simplex virus gene (claim 45); wherein the pharmaceutical composition is administered by via inhalation, transdermal administration, subcutaneous injection, intradermal injection, intravenous injection, intra-arterial injection, intramuscular injection, intracardiac injection, intraosseous injection, intraperitoneal injection, transmucosal administration, vaginal administration, intravitreal administration, intra-articular administration, peri-articular administration, local administration, epicutaneous administration, topical administration, or a combination thereof (claim 46); wherein the replication-defective HSV has reduced cytotoxicity as compared to its wild-type HSV counterpart (claim 47); and wherein the subject is a human (claim 48).


Claim Rejections - 35 USC § 101 and 35 USC § 115(a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because applicant has provided references which appear to bring a valid claim into the question of inventorship on the instant application.  In the IDS filed 05/23/2022, citation numbers 48 and 75-76 in the non-patent documents are court documents related to the proceedings in Periphagen, Inc. v. Krystal Biotech, Inc.  One document (citation #48) is a complaint filed in the United States District Court for the Western District of Pennsylvania by Periphagen, Inc., states that, amongst other things, under at least two material transfer agreements (MTAs), Krystal Biotech, Inc. would “submit to Periphagen any proposed disclosure containing experimental data or information produced using the Material under the First MTA at least 30 days before such disclosure was made so that PeriphaGen could evaluate potential patent protection to be applied for in any disclosure (p. 20, Item 65, Exhibit D, Section 3).  Periphagen claims confidential information belonging to them per their confidential disclosure agreement (CDA) and first and second MTAs was disclosed in the 15/393,151 application, that the D3GFP vector developed by and belonging to Periphagen was renamed as “KB103” (p. 21, Item 70), and claims of materials owned and invented by Periphagen were patented in the resulting patent from this application (9,877,990) and the continuation applications based upon this initial ‘151 disclosure also relied upon “improper and unauthorized use of PeriphaGen’s Confidential Information” (p. 23, Item 76).  The parent to this instant application (16/598,982) is cited as being one of these related applications (p. 23, Item 76).  The complaint states that Dr, David Krisky and Dr. James Wechuck conceived of, or at minimum contributed to the conception of, the ICP4/ICP22 vector for use in gene therapy applications to treat gene-based skin disorders (p. 23, Item 77).  Under the Fourth Count in their complaint (starting at p. 41), Periphagen is requesting correction of inventorship of the 9,877,990, 10,155,016, 10,441,614, and 10,525,090 patents and under the Seventh Count (starting at p. 45), Periphagen states that Krystal Biotech, Inc., has misrepresented the origin, nature, and ownership of KB103 in the ‘990 and ‘090 patents.  In the Relief section of the complaint (starting at p. 46), Periphagen is requesting the court issue an Order “enjoining Defendants from further prosecution of patent applications in which Plantiffs have an ownership interest, or which contain Plaintiffs’ Confidential Information” (p. 47, Item D) and issue an Order that Drs. Krisky and Wechuck are inventors on the ‘990, ‘016, ‘614, and ‘090 patents (p. 48, Item N).  This information provided for in this reference brings up a reasonable and credible claim as to the question of inventorship in the instant application, as the instant application is a CON of the ‘990, ‘016, and ‘614 patents.  A news release from Krystal Biotech, Inc. dated 03/15/2022 indicates a settlement has been reached in the case, but the terms of the settlement do not appear to be publicly available (See attached “Krystal Biotech, Inc.  “Krystal Biotech Announces Settlement with PeriphaGen, Inc.” 03/15/2022, https://ir.krystalbio.com/node/8481/pdf). 
Claims 31-48 are rejected under 35 U.S.C. 101 and 3  5 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krisky et. al. (US20200199618A1, Priority 03/25/2016; hereafter “Krisky”.)
The Prior Art
Krisky teaches high transducing replication defective herpes simplex virus (HSV) vectors of McKrae strain (entire document; see abstract) wherein the HSV-1 vectors have one or more HSV genes necessary for replication rendered nonfunctional through deletion or disruption, including the immediate early genes ICP4 and ICP22 (¶[0077-0078]).  Krisky teaches the HSV-1 vectors may additionally have one or more of ICP2, ICP0, and ICP47 deleted or disrupted (¶[0077]; instant claim 35).  Krisky teaches replacement of both copies of the ICP4 gene through homologous recombination and insertion of a heterologous gene into the ICP4 loci (¶[0134-0135]; instant claim 40). The vectors may be within pharmaceutical compositions, such as compositions comprising glycerol and PBS (¶[0117]) or encapsulated or joined with carriers to provide stability (¶[0120-0122]; instant claim 32, 43), for intradermal, transdermal, or topical application (¶[0116-0118]; instant claim 46) and would be useful for delivering heterologous genes for gene therapy techniques (¶[0113-0114]; instant claims 31-38, 40-47).  Administration may be to an animal subject, including humans, through any appropriate route (¶[0050]; instant claims 39, 48).  Krisky teaches administration of the vector for amelioration, as in, prevention or reduction of symptoms of a disease, disorder, or condition (¶[0052]).  The compositions may be administered to a subject in need thereof (¶[0114-0123]), such as through contact with skin (¶[0027-0029]) as in a cream, ointment, patch, or spray (¶[0065]).  Krisky notes the target cells are particularly susceptible to infection (¶[0112][0120]) such as epithelial cells of the skin or mucosal membranes (¶[0076]).  As per MPEP §2121, the method steps of Krisky are identical to those of the instant invention, and would inherently result in the methods of instant claims 42-48 as presently claimed.  
For at least these reasons, Krisky teaches the limitations of claims 31-48, and anticipates the instant invention encompassed by said claims.


Claim(s) 31-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glorioso et. al. (WO2015009952A1, Pub. 01/22/2015; Priority 07/17/2013; CITED ON IDS 03/06/2020; hereafter “Glorioso”).
The Prior Art
Glorioso teaches HSV vectors which comprise deletions of the open reading frames (ORFs) or inactivating mutations of at least one of ICP0, ICP4, ICP22, ICP27 and ICP47 (abstract), wherein the defective HSV have been grown on complementing cell lines to provide the missing proteins and allow the HSV vector to infect but not spread further upon infection in the host (entire document; see abstract.)  Glorioso teaches the vector may be delivered in vivo to keratinizing epithelial cells, such as skin and hair (¶[0075]) to treat a disease or condition in the subject in an amount sufficient to infect cells so that the transgenes are expressed within said cells of the subject (reference claim 55, ¶[0076]).  The vector may be within a pharmaceutically-acceptable carrier which may be liquid or solid (¶[0071]) but could also be powders, granules, and tablets (¶[0072]; instant claims 32, 43) and the transgene inserted in the deleted portion of the genome (¶[0085-0086]; instant claims 31-38, 40, 42-45, 47).  Glorioso notes the replication-defective HSV encoding a transgene were able to infect human dermal fibroblasts (Figs. 1, 21, 25).  The carriers of Glorioso are pharmaceutically acceptable and would be suitable for topical, transdermal, or intradermal administration, thus fully anticipating the compositions of instant claim 46.  The compositions and methods of Glorioso may be used in humans (¶[0079]; instant claims 39, 48) to treat a disorder, such as a genetic deficiency (¶[0073][0079]; instant claim 42).  The vector may be a HSV-1 vector (¶[0087]; instant claim 41).  
For at least these reasons, Glorioso teaches the limitations of instant claims 31-48, and anticipates the instant invention encompassed by said claims.

Claim(s) 31-38 and 41-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goins et. al. (Goins WF, et. al. Cold Spring Harb Protoc. 2011 May 1;2011(5):pdb.prot5615.; hereafter “Goins”.)
The Prior Art
Goins teaches generation of replication-defective HSV-1 vectors, namely insertion of a heterologous therapeutic gene of interest into the replication-defective HSV-1 vector TOZ.1, which is deleted for the IE genes ICP4, ICP27, and ICP22 and contains an ICP0-promoter-driven lacZ expression cassette (entire document; See Fig. 1).  Goins teaches the use of this vector for delivery to a host, especially to the peripheral and central nervous system (abstract) and teaches that the virus isolated in steps 44-45 can be injected directly in vivo (instant claims 31-38, 41-47).  The gene of interest is inserted in the UL41 loci and is under control of the HCMV IE promoter (Fig. 1; instant claim 35).  
For at least these reasons, Goins teaches the limitations of instant claims 31-38 and 41-47, and anticipates the invention encompassed by said claims. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10-11, 13, 16-20, 22-23, 26, 29, and 31-33 of copending Application No. 16/915,695 in view of Brewton et. al. (US6127523A; Iss. 10/03/2000, hereafter “Brewton”).  Both the instant claims and the ‘695 claims are drawn towards pharmaceutical compositions comprising ICP4 and ICP22-deleted HSV comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV genome being replication defective, being HSV-1 genomes, with inactivating mutations in one or more of ICP0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), UL41, and UL55.  Both sets of claims are drawn to delivery methods including intradermal, subcutaneous, intraperitoneal, or topical administration, wherein the subject receiving the HSV is human. 
The distinction between the instant claims and those claims of the ‘695 invention are that the ‘695 claims specifically require the delivery of at least one of a collagen protein, a fibronectin protein, elastin protein, lumican protein, vitronectin protein, vitronectin receptor, laminin, neuromodulator, or fibrillin.  However, this difference would be obvious in light of the prior art, specifically the teachings of Brewton, which teach that collagen proteins and peptides were known in the art, that their delivery for gene therapy was desired, and that viral vectors such as herpes virus vectors were envisioned to deliver said TGM genes (entire document; see abstract; Cols. 13-14, ¶ bridging cols., Col. 13, lines 40-55; Examples 2-4).  Therefore, the differences between the claimed invention of ‘695 and the instant claims would be obvious in light of Brewton.
This is a provisional nonstatutory double patenting rejection.

Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,786,438 in view of Brewton et. al. (US6127523A; Iss. 10/03/2000, hereafter “Brewton”).  Both the instant claims and the ‘438 claims are drawn towards pharmaceutical compositions comprising ICP4-deleted HSV comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV genome being replication defective, being HSV-1 genomes, with inactivating mutations in one or more of ICP0, ICP4, ICP22, ICP27, and ICP47.  Both sets of claims are drawn to delivery methods including intradermal, subcutaneous, or topical administration, wherein the subject receiving the HSV is human. 
The distinction between the instant claims and those claims of the ‘438 invention are that the ‘438 claims specifically require the delivery of at least one of a collagen protein, a fibronectin protein, elastin protein, lumican protein, vitronectin protein, vitronectin receptor, laminin, neuromodulator, or fibrillin.  However, this difference would be obvious in light of the prior art, specifically the teachings of Brewton, which teach that collagen proteins and peptides were known in the art, that their delivery for gene therapy was desired, and that viral vectors such as herpes virus vectors were envisioned to deliver said genes (entire document; see abstract; Cols. 13-14, ¶ bridging cols., Col. 13, lines 40-55; Examples 2-4).  Said genes can correct a transformed phenotype, often seen in skin cancers due to prolonged UV exposure (Col. 3, ¶5) or any disease state wherein the collagen is underexpressed, inactive, or abnormal (Sect. 5.5.2).  Therefore, the differences between the claimed invention of ‘438 and the instant claims would be obvious in light of Brewton.


Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-8, 10-11, 13-16, 19-20, 22, 25-26, 28-29, and 31-32 of copending Application No. 16/734,156 in view of Lal et. al. (US20040167065A1, Pub. 08/26/2004; hereafter “Lal”). The instant claims are drawn towards pharmaceutical compositions comprising ICP4 and ICP22-deleted HSV comprising a transgene, wherein said compositions are delivered to a subject to express the transgene carried by said HSV.  Both sets of claims require the HSV to be replication-defective and may be HSV with reduced cytotoxicity compared to its wild-type counterpart, and wherein the composition comprising the HSV may be delivered topically, transdermally, or subcutaneously. The main distinction between the instant claims and those claims of the ‘156 invention are that the ‘156 claims specifically require the delivery of a transglutaminase polypeptide (TGM).  However, this difference would be obvious in light of the prior art, specifically the teachings of Lal, which teach that TGM peptides were known in the art, that their topical delivery for gene therapy was desired, and that viral vectors such as herpes virus vectors were envisioned to deliver said TGM genes (entire document; see abstract; ¶[0016][0169][0212-0213][0217-0220]; reference claims 1, 28).  Therefore, the differences between the claimed invention of ‘156 and the instant claims would be obvious in light of Lal.
This is a provisional nonstatutory double patenting rejection.


Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 117-140 of copending Application No. 17/639,878 in view of Weinstein et. al. (US20120192298A1, Pub. 08/26/2004; hereafter “Weinstein”). The instant claims and ‘878 claims are drawn towards pharmaceutical compositions and methods of delivery of said compositions comprising Infected Cell Protein (ICP) 0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), Long Unique Region (UL) 41, and UL55-deleted HSV comprising a transgene, wherein said compositions are delivered to a subject to express the transgene carried by said HSV.  Both sets of claims require the HSV to be replication-defective, HSV-1, and may be HSV with reduced cytotoxicity compared to its wild-type counterpart, with specific inactivating mutations in one or both copies of ICP4 and inactivating mutation in ICP2.  The composition comprising the HSV may be delivered topically, transdermally, or intradermally. The main distinction between the instant claims and those claims of the ‘878 invention are that the ‘878 claims specifically require the delivery of a protein known to be mutated in at least one type of congenital ichthyosis, such as ABHD5, FLG, CLDN1, GJB2, or the like.  However, this difference would be obvious in light of the prior art, specifically the teachings of Weinstein, which teach specific peptides were known in the art to be prevalent in specific types of congenital ichthyosis (Table A), such as ABHD5, FLG, CLDN1, and GJB2 (See ¶[0211] and Table A), that their delivery for gene therapy was desired (¶[0172]), and that viral vectors were envisioned to deliver said defective genes (¶[0088-0090]).  Therefore, the differences between the claimed invention of ‘878 and the instant claims would be obvious in light of Weinstein.
This is a provisional nonstatutory double patenting rejection.


Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-27, and 29-30 of U.S. Patent No. 10,525,090 in view of Lal et. al. (US20040167065A1, Pub. 08/26/2004; hereafter “Lal”).  Both the ‘090 claims and instant claims are drawn towards pharmaceutical compositions comprising Infected Cell Protein (ICP) 0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), Long Unique Region (UL) 41, and/or UL55-deleted HSV comprising a transgene, wherein said compositions are delivered to a subject to express the transgene carried by said HSV, namely HSV-1.  Both sets of claims require the HSV to be replication-defective and may be HSV with reduced cytotoxicity compared to its wild-type counterpart, and wherein the composition comprising the HSV may be delivered topically, transdermally, or intradermally. The main distinction between the instant claims and those claims of the ‘090 invention are that the ‘090 claims specifically require the delivery of a transglutaminase polypeptide (TGM), especially in order to treat one or more signs or symptoms of TGM1-deficient autosomal recessive congenital ichthyosis (ARCI) in a subject in need thereof.  However, this difference would be obvious in light of the prior art, specifically the teachings of Lal, which teach that TGM peptides were known in the art, that their topical delivery for gene therapy was desired to treat ARCI (¶[0016]), and that viral vectors such as herpes virus vectors were envisioned to deliver said TGM genes (entire document; see abstract; ¶[0016][0169][0212-0213][0217-0220]; reference claims 1, 28).  Therefore, the differences between the claimed invention of ‘090 and the instant claims would be obvious in light of Lal.



Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,786,438 in view of Brewton et. al. (US6127523A; Iss. 10/03/2000, hereafter “Brewton”).  Both the instant claims and the ‘438 claims are drawn towards pharmaceutical compositions comprising ICP4 and ICP22-deleted HSV comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV genome being replication defective, being HSV-1 genomes, with inactivating mutations in one or more of ICP0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), UL41, and UL55.  Both sets of claims are drawn to delivery methods including intradermal, subcutaneous, intraperitoneal, or topical administration, wherein the subject receiving the HSV is human. 
The distinction between the instant claims and those claims of the ‘438 invention are that the ‘438 claims specifically require the delivery of at least one of a collagen protein, a fibronectin protein, elastin protein, lumican protein, vitronectin protein, vitronectin receptor, laminin, neuromodulator, or fibrillin.  However, this difference would be obvious in light of the prior art, specifically the teachings of Brewton, which teach that collagen proteins and peptides were known in the art, that their delivery for gene therapy was desired, and that viral vectors such as herpes virus vectors were envisioned to deliver said TGM genes (entire document; see abstract; Cols. 13-14, ¶ bridging cols., Col. 13, lines 40-55; Examples 2-4).  Therefore, the differences between the claimed invention of ‘438 and the instant claims would be obvious in light of Brewton.

Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-33 of copending Application No. 17/871,805 in view of Di et. al. (Di WL, et. al. Hum Gene Ther Clin Dev. 2013 Dec;24(4):182-90; hereafter “Di”.)
Both the instant claims and the ‘805 claims are drawn towards pharmaceutical compositions comprising ICP4 and ICP22-deleted HSV comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV genome being replication defective, being HSV-1 genomes, with inactivating mutations in one or more of ICP0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), UL41, and UL55.  Both sets of claims are drawn to delivery methods including intradermal, subcutaneous, intraperitoneal, or topical administration, wherein the subject is human and the recombinant HSV is HSV-1 and has reduced cytotoxicity compared to its wild-type counterpart.  Both claim inactivating mutations in one or both copies of ICP4.  
The main distinction is the ‘805 claims are drawn to the delivery of a specific transgene, namely SPINK5, especially in order to therapeutically treat Netherton Syndrome or atopic dermatitis.  However, such a difference would be obvious in light of the prior art, as evidenced by Di, which teaches the use of lentivirus-based vectors to deliver SPINK5 to a human subject suffering from Netherton syndrome (entire document; see abstract.)  The Phase I study detailed by Di was not 100% effective, which would lead one of skill in the art to determine a more successful delivery modality, such as the proven HSV-1 delivery method of the instant claims.  Therefore, the ‘805 claims are an obvious species of the instant claims in light of the teachings of Di.
This is a provisional nonstatutory double patenting rejection.

Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9-10, 12, 32, 37-38, and 43-50 of copending Application No. 16/581,150 in view of Di et. al. (Di WL, et. al. Hum Gene Ther Clin Dev. 2013 Dec;24(4):182-90; hereafter “Di”.)
Both the instant claims and the ‘150 claims are drawn towards pharmaceutical compositions comprising ICP4 and ICP22-deleted HSV comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV genome being replication defective, being HSV-1 genomes, with inactivating mutations in one or more of ICP0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), UL41, and UL55.  Both sets of claims are drawn to dermal or topical administration, wherein the recombinant HSV is HSV-1 and has reduced cytotoxicity compared to its wild-type counterpart.  Both claim inactivating mutations in one or both copies of ICP4.  
The main distinction is the ‘150 claims are drawn to the delivery of a specific transgene, namely SPINK5, especially in order to therapeutically treat Netherton Syndrome or atopic dermatitis.  However, such a difference would be obvious in light of the prior art, as evidenced by Di, which teaches the use of lentivirus-based vectors to deliver SPINK5 to a human subject suffering from Netherton syndrome (entire document; see abstract.)  The Phase I study detailed by Di was not 100% effective, which would lead one of skill in the art to determine a more successful delivery modality, such as the proven HSV-1 delivery method of the instant claims.  Therefore, the ‘150 claims are an obvious species of the instant claims in light of the teachings of Di.
This is a provisional nonstatutory double patenting rejection.


Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,185,564.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of delivering a pharmaceutical composition to a subject, namely a human, in need thereof, wherein said composition comprises a pharmaceutically acceptable carrier and a replication-defective HSV that has an inactivating mutation in at least one of ICP0, ICP27, ICP47, tk, UL41, UL55, ICP4, and ICP22 and said HSV comprises a therapeutic transgene capable of being expressed within said subject.  Both sets of claims are drawn toward wherein the composition is a solution, gel, suspension, or the like, and can be administered topically, transdermally, subcutaneously, or intradermally.  The main difference between the instant claims and the ‘564 claims is that the method claims of ‘564 identify a specific population, namely one in which a wound, disorder, or disease of the skin is to be treated.  However, with topical administration in both sets of claims, a reasonable disorder that would be treated by the replication-defective virus is that which would be a skin disease or disorder, up to and including vaccination from HSV infection, as HSV symptomatic infections produce lesions in the skin of the affected patient.  Therefore, the ‘564 claims are an obvious species of the instant claims and would be an obvious method of use of the instant claims to a skilled artisan.

Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,441,614.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of delivering a pharmaceutical composition to a subject, namely a human, in need thereof, wherein said composition comprises a pharmaceutically acceptable carrier and a replication-defective HSV, namely HSV-1, that has an inactivating mutation in at least one of ICP0, ICP27, ICP47, tk, UL41, UL55, ICP4, and ICP22 and said HSV comprises a therapeutic transgene capable of being expressed within said subject.  Both sets of claims are drawn toward wherein the composition can be administered topically, transdermally, or intradermally.  The main difference between the instant claims and the ‘614 claims is that the method and product claims of ‘614 identify a specific population, namely one in which a wound, disorder, or disease of the skin is to be treated and the transgene would be expressed in the skin.  However, with topical administration in both sets of claims, a reasonable disorder that would be treated by the replication-defective virus is that which would be a skin disease or disorder, up to and including vaccination from HSV infection, as HSV symptomatic infections produce lesions in the skin of the affected patient.  HSV in primary infections initially replicates in epithelial cells, including epidermal keratinocytes, so replication and expression of the transgene of this vector in the skin of the patient would be expected.  Therefore, the ‘614 claims are an obvious species of the instant claims and would be an obvious product and method of use of the instant claims to a skilled artisan given the level of skill in the art and the breadth of the instant claims.


Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-19 of U.S. Patent No. 10,155,016 in view of Georgiadis et. al. (Georgiadis C, et. al. J Invest Dermatol. 2016 Jan;136(1):284-92.; CITED ART OF RECORD IN PARENT; hereafter “Georgiadis”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn a pharmaceutical composition, wherein said composition comprises a pharmaceutically acceptable carrier and a replication-defective HSV, namely HSV-1, that has an inactivating mutation in at least one of ICP0, ICP27, ICP47, tk, UL41, UL55, ICP4, and ICP22 and said HSV comprises a therapeutic transgene capable of being expressed within said subject.  Both sets of claims are drawn toward wherein the composition can be administered topically, subcutaneously, transdermally, or intradermally.  Both sets of claims provide that the HSV would be replication defective and have reduced cytotoxicity compared to the wild-type counterpart.  
The main difference between the instant claims and the ‘016 claims is that the product claims of ‘016 identify the specific transgene, namely collagen alpha-1 (VII) chain polypeptide (polypeptide encoded by COL7A1 gene).  However, in light of the teachings of Georgiadis, which teach the feasibility of gene therapy using viral vectors to treat disorders with defects of  type VII collagen, such as epidermolysis bullosa (EB), through delivery of the COL7A1 gene to the dermis of affected patients (entire document; see abstract.)  The instant claims and those of ‘016 would be an improvement over those of Georgiadis, as the most effective treatment plan appeared to be ex vivo transduction of cells as opposed to direct administration of the virus, as seen in the instant claims and the ‘016 claims.  With topical administration in both sets of claims, a reasonable disorder that would be treated by the replication-defective virus is that which would be a skin disease or disorder, such as EB.  HSV in primary infections initially replicates in epithelial cells, including epidermal keratinocytes, so replication and expression of the transgene of this vector in the skin of the patient would be expected, and would eliminate the costly and tedious ex vivo transduction step of Georgiadis.  Therefore, the ‘016 claims are an obvious species of the instant claims and would be an obvious product of the instant claims to a skilled artisan given the level of skill in the art, as evidenced by Georgiadis, and the breadth of the instant claims.


Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 and 31-35 of U.S. Patent No. 9,877,990 in view of Georgiadis et. al. (Georgiadis C, et. al. J Invest Dermatol. 2016 Jan;136(1):284-92.; CITED ART OF RECORD IN PARENT; hereafter “Georgiadis”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to pharmaceutical compositions and methods of delivering said pharmaceutical composition to a subject in need thereof, wherein said composition comprises a pharmaceutically acceptable carrier and a replication-defective HSV, namely HSV-1, that has an inactivating mutation in at least one of ICP0, ICP27, ICP47, tk, UL41, UL55, ICP4, and ICP22 and said HSV comprises a therapeutic transgene capable of being expressed within said subject, namely a human.  Both sets of claims are drawn toward wherein the composition can be administered topically, subcutaneously, transdermally, or intradermally.  Both sets of claims provide that the HSV would be replication defective and have reduced cytotoxicity compared to the wild-type counterpart.  
The main difference between the instant claims and the ‘990 claims is that the product and method claims of ‘990 identify the specific transgene, namely collagen alpha-1 (VII) chain polypeptide (polypeptide encoded by COL7A1 gene).  However, in light of the teachings of Georgiadis, which teach the feasibility of gene therapy using viral vectors to treat disorders with defects of  type VII collagen, such as epidermolysis bullosa (EB), through delivery of the COL7A1 gene to the dermis of affected patients (entire document; see abstract.)  The instant claims and those of ‘990 would be an improvement over those of Georgiadis, as the most effective treatment plan of Georgiadis appeared to be ex vivo transduction of cells as opposed to direct administration of the virus, as seen in the instant claims and the ‘990 claims.  With topical administration in both sets of claims to patients in need thereof, a reasonable disorder that would be treated by the replication-defective virus is that which would be a skin disease or disorder, such as EB.  HSV in primary infections initially replicates in epithelial cells, including epidermal keratinocytes, so replication and expression of the transgene of this vector in the skin of the patient would be expected, and would eliminate the costly and tedious ex vivo transduction step of Georgiadis.  Therefore, the ‘990 claims are an obvious species of the instant claims and would be an obvious product and method of use thereof of the instant claims to a skilled artisan given the level of skill in the art, as evidenced by Georgiadis, and the breadth of the instant claims.

Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 19, 21-25, and 27-35 of copending Application No. 16/784,599 in view of Heartlein et. al. (US20150038556A1, Priority 03/14/2013; hereafter “Heartlein”.)
Both the instant claims and the ‘599 claims are drawn towards methods of delivery of pharmaceutical compositions comprising ICP4 and ICP22-deleted HSV-1 comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV genome being replication defective, being HSV-1 genomes, with inactivating mutations in one or more of ICP0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), UL41, and UL55.  Both sets of claims are drawn to the compositions being sprays or inhalants, wherein the compositions are administered through inhalation to a human.  
The main distinction is the ‘599 claims are drawn to the delivery of a specific transgene, namely a CFTR polypeptide, especially in order to therapeutically treat chronic lung disorders such as COPD or cystic fibrosis, wherein the delivery is through a nebulizer, specifically a vibrating mesh nebulizer.  However, such a difference would be obvious in light of the prior art, as evidenced by Heartlein, which teaches the delivery of viral vectors encoding CFTR in a gene therapeutic method were initially ineffective (¶[0004]) and required a different route of delivery of the deficient gene as induction of the CFTR gene in the lung was difficult (¶[0005]).  Heartlein teaches the successful delivery of lipid-encapsulated mRNA encoding CFTR to a subject using a mesh nebulizer, and that said mRNA was able to express the CFTR (¶[0057-0066][0150]).  As HSV is a DNA-genome encapsulated by a glycolipid envelope and has been shown to effectively express transgenes in a variety of tissue types, it would be obvious to try and see if the HSV vectored transgene could also deliver the CFTR gene in a more effective therapeutic manner to the host, as the teachings of Heartlein showed the mesh nebulizer delivery allowed for effective expression of the heterologous transgene in the desired tissue.  Therefore, the ‘599 claims are an obvious species of the instant claims in light of the teachings of Heartlein.
This is a provisional nonstatutory double patenting rejection.


Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, and 15-28 of copending Application No. 17/092,119 in view of Heartlein et. al. (US20150038556A1, Priority 03/14/2013; hereafter “Heartlein”.)
Both the instant claims and the ‘119 claims are drawn towards pharmaceutical compositions and methods of delivery of said compositions comprising ICP4 and ICP22-deleted HSV-1 comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV genome being replication defective, being HSV-1 genomes, less cytotoxic when compared to their wild-type counterparts, with inactivating mutations in one or more of ICP0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), UL41, and UL55.  Both sets of claims are drawn to the compositions being sprays or inhalants, wherein the compositions are administered through inhalation to a human.  
The main distinction is the ‘119 claims are drawn to the delivery of a specific transgene, namely a CFTR polypeptide, especially in order to therapeutically treat chronic lung disorders such as COPD or cystic fibrosis, wherein the delivery is through a nebulizer, specifically a vibrating mesh nebulizer.  However, such a difference would be obvious in light of the prior art, as evidenced by Heartlein, which teaches the delivery of viral vectors encoding CFTR in a gene therapeutic method were initially ineffective (¶[0004]) and required a different route of delivery of the deficient gene as induction of the CFTR gene in the lung was difficult (¶[0005]).  Heartlein teaches the successful delivery of lipid-encapsulated mRNA encoding CFTR to a subject using a mesh nebulizer, and that said mRNA was able to express the CFTR (¶[0057-0066][0150]).  As HSV is a DNA-genome encapsulated by a glycolipid envelope and has been shown to effectively express transgenes in a variety of tissue types, it would be obvious to try and see if the HSV vectored transgene could also deliver the CFTR gene in a more effective therapeutic manner to the host, as the teachings of Heartlein showed the mesh nebulizer delivery allowed for effective expression of the heterologous transgene in the desired tissue.  Therefore, the ‘119 claims are an obvious species of the instant claims in light of the teachings of Heartlein.
This is a provisional nonstatutory double patenting rejection.


Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19, and 21-30 of copending Application No. 17/356,214 in view of Heartlein et. al. (US20150038556A1, Priority 03/14/2013; hereafter “Heartlein”.)
Both the instant claims and the ‘214 claims are drawn towards pharmaceutical compositions and  methods of delivery of said pharmaceutical compositions, wherein the compositions are comprising ICP4 and ICP22-deleted HSV-1 comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV genome being replication defective, being HSV-1 genomes, with inactivating mutations in one or more of ICP0, ICP4, ICP22, ICP27, ICP47, thymidine kinase (tk), UL41, and UL55.  Both sets of claims are drawn to the compositions being sprays or inhalants, wherein the compositions are administered through inhalation to a human.  
The main distinction is the ‘214 claims are drawn to the delivery of a specific transgene, namely a CFTR polypeptide, especially in order to therapeutically treat chronic lung disorders such as COPD or cystic fibrosis, wherein the delivery is through a nebulizer, specifically a vibrating mesh nebulizer.  However, such a difference would be obvious in light of the prior art, as evidenced by Heartlein, which teaches the delivery of viral vectors encoding CFTR in a gene therapeutic method were initially ineffective (¶[0004]) and required a different route of delivery of the deficient gene as induction of the CFTR gene in the lung was difficult (¶[0005]).  Heartlein teaches the successful delivery of lipid-encapsulated mRNA encoding CFTR to a subject using a mesh nebulizer, and that said mRNA was able to express the CFTR (¶[0057-0066][0150]).  As HSV is a DNA-genome encapsulated by a glycolipid envelope and has been shown to effectively express transgenes in a variety of tissue types, it would be obvious to try and see if the HSV vectored transgene could also deliver the CFTR gene in a more effective therapeutic manner to the host, as the teachings of Heartlein showed the mesh nebulizer delivery allowed for effective expression of the heterologous transgene in the desired tissue.  Therefore, the ‘214 claims are an obvious species of the instant claims in light of the teachings of Heartlein.
This is a provisional nonstatutory double patenting rejection.


Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-19 of U.S. Patent No. 10,155,016 in view of Georgiadis et. al. (Georgiadis C, et. al. J Invest Dermatol. 2016 Jan;136(1):284-92.; CITED ART OF RECORD IN PARENT; hereafter “Georgiadis”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn a pharmaceutical composition, wherein said composition comprises a pharmaceutically acceptable carrier and a replication-defective HSV, namely HSV-1, that has an inactivating mutation in at least one of ICP0, ICP27, ICP47, tk, UL41, UL55, ICP4, and ICP22 and said HSV comprises a therapeutic transgene capable of being expressed within said subject.  Both sets of claims are drawn toward wherein the composition can be administered topically, subcutaneously, transdermally, or intradermally.  Both sets of claims provide that the HSV would be replication defective and have reduced cytotoxicity compared to the wild-type counterpart.  
The main difference between the instant claims and the ‘016 claims is that the product claims of ‘016 identify the specific transgene, namely collagen alpha-1 (VII) chain polypeptide (polypeptide encoded by COL7A1 gene).  However, in light of the teachings of Georgiadis, which teach the feasibility of gene therapy using viral vectors to treat disorders with defects of  type VII collagen, such as epidermolysis bullosa (EB), through delivery of the COL7A1 gene to the dermis of affected patients (entire document; see abstract.)  The instant claims and those of ‘016 would be an improvement over those of Georgiadis, as the most effective treatment plan appeared to be ex vivo transduction of cells as opposed to direct administration of the virus, as seen in the instant claims and the ‘016 claims.  With topical administration in both sets of claims, a reasonable disorder that would be treated by the replication-defective virus is that which would be a skin disease or disorder, such as EB.  HSV in primary infections initially replicates in epithelial cells, including epidermal keratinocytes, so replication and expression of the transgene of this vector in the skin of the patient would be expected, and would eliminate the costly and tedious ex vivo transduction step of Georgiadis.  Therefore, the ‘016 claims are an obvious species of the instant claims and would be an obvious product of the instant claims to a skilled artisan given the level of skill in the art, as evidenced by Georgiadis, and the breadth of the instant claims.


Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 19, 31-32, 36, 39, 67, 69, 72-73, 77, and 79-81 of copending Application No. 17/279,501 in view of Angel et. al. (US20160324934A1, Priority 01/31/2014; hereafter “Angel”.)
Both the instant claims and the ‘501 claims are drawn towards pharmaceutical compositions comprising replication-defective HSV comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to dermal or topical administration to a human.  
The main distinction is the ‘501 claims are drawn to the delivery of a specific transgene, namely laminin or filaggrin, especially in order to therapeutically treat a skin disorder.  However, such a difference would be obvious in light of the prior art, as evidenced by Angel, which teaches the use of herpesvirus-based vectors to deliver transgenes to a human subject suffering from treating a variety of skin disorders such as epidermolysis bullosa, atopic dermatitis (filaggrin), ichthyosis (filaggrin), and other skin disorders (entire document; see abstract; ¶[0093][0103]; Table 1.)  While Angel uses RNA to transfect the cells with the desired gene, Angel does describe the delivery of the deficient or defective gene through the use of herpesviral vectors (¶[0162]), wherein administration of the compositions may be topical, intradermal, or subcutaneous (¶[0197]).  Therefore, the ‘501 claims are an obvious species of the instant claims in light of the teachings of Angel.
This is a provisional nonstatutory double patenting rejection.


Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 23, 40-41, 43, 47, and 53-56 of copending Application No. 17/255,383 in view of Baltimore et. al. (US20110212530A1, Priority 06/01/2005; hereafter “Baltimore”.)
Both the instant claims and the ‘383 claims are drawn towards pharmaceutical compositions and methods of delivering said compositions, wherein the compositions are comprising replication-defective HSV comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to transdermal, subcutaneous, intradermal, inhaled, or topical administration to a human, with the recombinant HSV having reduced cytotoxicity when compared to its wild-type counterpart.  
The main difference between the ‘383 claims and the instant claims is that the ‘383 claims identify the transgene as an antibody, such as a full-length antibody or therapeutic fragment thereof, or a specific type of antibody, such as a chimeric, human, monoclonal, multispecific, murine, or humanized antibody.  Said antibody can treat a variety of diseases or disorders, such as lung disease (asthma), skin disease (atopic dermatitis), cancer, or infectious disease.  This difference, however, would be obvious in light of the teachings of Baltimore, which teach delivery of a polynucleotide encoding a therapeutic antibody using a viral vector (entire document; see abstract.)  Said antibody can be a humanized or chimeric antibody, such as an IgG1 antibody (¶[0120-0122]), or a single chain antibody (¶[0125-0126]), or any type of polyclonal, multispecific, or murine antibody that is a full-length or functional fragment thereof (¶[0066]).  Said antibody can be delivered using a viral vector, such as an HSV vector (¶[0160]).  Therefore, given what was known in the art at the time of filing, using replication-defective HSV to deliver antibodies such as chimeric anti-human CD20 IgG1 antibodies (¶[0246][0251]) would be obvious to a skilled artisan, especially in light of the teachings of Baltimore, and thus the ‘383 claims are an obvious species of the instant claims.  
This is a provisional nonstatutory double patenting rejection. 


Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 63, 82-83, 86-87, 89-91, 111-112, and 114-121 of copending Application No. 17/127,416 in view of Alton et. al. (US20170096684A1, Priority 03/14/2013; hereafter “Alton”.)
Both the instant claims and the ‘416 claims are drawn towards pharmaceutical compositions and  methods of delivery of said pharmaceutical compositions, wherein the compositions are comprising attenuated HSV-1 comprising a transgene and a pharmaceutically acceptable excipient or carrier, wherein said compositions are delivered to express the transgene carried by said HSV.  Both sets of claims are drawn to the HSV being HSV-1 genomes.  Both sets of claims are drawn to the compositions being sprays or inhalants, wherein the compositions are administered through inhalation to a human.  
The main distinction is the ‘416 claims are drawn to the delivery of a specific transgene, namely a DNAH5 or alpha-1-antitrypsin (a1AT) polypeptide, especially in order to therapeutically treat chronic lung disorders such as a1AT deficiency, wherein the delivery is through a nebulizer, specifically a vibrating mesh nebulizer.  However, such a difference would be obvious in light of the prior art, as evidenced by Alton, which teaches the delivery of viral vectors for gene therapy encoding a1AT (¶[0011]) or DNAH5 (¶[0058-0059]) through the use of clinically relevant devices, such as nebulizers (¶[0010][0050][0105][0108]).  Alton renders obvious the delivery of nucleic acids encoding therapeutic proteins, such as a1AT and DNAH5, for lung diseases or disorders, thus making the ‘416 claims are an obvious species of the instant claims.
This is a provisional nonstatutory double patenting rejection.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL B GILL/
Primary Examiner, Art Unit 1648